



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or
    (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4(1)       Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)     any of the
    following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED: S.C.
    2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings
    in respect of the offences referred to in paragraph (1)(a) or (b), the
    presiding judge or justice shall

(a)     at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the victim of the right to make an application for the order; and

(b)     on application
    made by the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to
    subsection (2.2), in proceedings in respect of an offence other than an offence
    referred to in subsection (1), if the victim is under the age of 18 years, the
    presiding judge or justice may make an order directing that any information
    that could identify the victim shall not be published in any document or
    broadcast or transmitted in any way.

(2.2) In proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible,
    inform the victim of their right to make an application for the order; and

(b) on application of
    the victim or the prosecutor, make the order.

(3)     In proceedings
    in respect of an offence under section 163.1, a judge or justice shall make an
    order directing that any information that could identify a witness who is under
    the age of eighteen years, or any person who is the subject of a
    representation, written material or a recording that constitutes child
    pornography within the meaning of that section, shall not be published in any
    document or broadcast or transmitted in any way.

(4)     An order made
    under this section does not apply in respect of the disclosure of information
    in the course of the administration of justice when it is not the purpose of
    the disclosure to make the information known in the community. 2005, c. 32, s.
    15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25,
    ss. 22, 48; 2015, c. 13, s. 18.

486.6(1)       Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater
    certainty, an order referred to in subsection (1) applies to prohibit, in
    relation to proceedings taken against any person who fails to comply with the
    order, the publication in any document or the broadcasting or transmission in
    any way of information that could identify a victim, witness or justice system
    participant whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. C.B., 2020 ONCA 828

DATE: 20201217

DOCKET: C68372

Hoy,
    Hourigan and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

C.B.

Appellant

C.B., in person

Brian Snell, appearing as duty counsel

Madeline Lisus, for the respondent

Heard: December 9, 2020 by videoconference

On appeal from
    the order of Justice Nathalie Champagne of the Superior Court of Justice, dated
    February 21, 2020, dismissing an appeal from the conviction entered on September
    21, 2018 and the sentence imposed on November 26, 2018, by Justice Diane M.
    Lahaie of the Ontario Court of Justice.

REASONS FOR DECISION


[1]

The appellant was convicted of sexual assault,
    assault, and mischief to property under $5,000. The case was prosecuted by way
    of summary procedure. The appellant was sentenced to six months imprisonment,
    followed by two years of probation. The trial judge made other ancillary
    orders.

[2]

The appellant appealed to the Summary Conviction
    Appeal Court on issues that were factual in nature, mostly related to the
    credibility of witnesses who testified at trial. Her appeal from conviction and
    sentence was dismissed.

[3]

The appellant seeks leave to appeal to this
    court. In our view, she has failed to raise a question of law alone, which is
    a prerequisite to a further appeal to this court:
Criminal Code
,
    R.S.C. 1985, c. C-46, S. 839(1). However, with the consent of the Crown, we
    would vacate the victim fine surcharge of $300.

[4]

The application for leave to appeal is
    dismissed.

Alexandra Hoy J.A.

C.W. Hourigan J.A.

Gary Trotter J.A.


